The only ground of the motion is that we erred in holding that appellant's bills of exception were filed too late for consideration. The trial term of the court below beginning Monday, April 7th, and under the law continuing six weeks, would make the adjournment date May 17th. If we should agree with appellant's contention, that the language of the court's order made it appear that he intended to grant eighty days for the filing of bills of exception from the date of adjournment, computation would show that eighty days from May 17th would end on August 5th. The bills of exception in this record were filed August 11th. Being still of opinion that same were filed too late for consideration, the motion for rehearing will be overruled.
Overruled. *Page 220